DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
	This action is Non-Final.  

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.  The Examiner asserts that the Adada antenna is capable of being ‘configured to’ perform the recited functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adada et al., (US 2011/0025571), hereinafter Adada.

Regarding claim 1 Adada discloses an antenna apparatus (Fig. 3A, at 300), comprising: a substrate (Fig. 3A, at 330); two feed vias (Fig. 3A, at 325 and 327) disposed in the substrate; and an antenna pattern (Fig. 3A, at 310) disposed on one surface of the substrate, and comprising a central portion (Fig. 3A, at 315) and wing portions (Fig. 3A, at 311, 313, 317, 319) protruding from the central portion, and wherein the antenna apparatus is configured to selectively provide a feed signal to either one or both of the two feed vias (paragraph 0015).
	Adada does not explicitly disclose wherein a first wing portion and a second wing portion adjacent to the first wing portion, among the wing portions, are disposed over the two feed vias.
	Adada teaches the first [feed] location is apart from the geometric center of the conductive patch by a predetermined distance in a first direction parallel to one side of the conductive patch, and the second location is apart from the geometric center of the conductive patch by the predetermined distance in a second direction perpendicular to the first direction (paragraph 0015).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Adada in accordance with the teaching of Adada regarding the positioning of the feeds and placing the feeds over the winged portions in order to increase the gain of a circularly polarized single element microstrip antenna (Adada, paragraph 0010), which also has low profile and provides uniform hemispheric as well as below horizon coverage (Adada, paragraph 0010).


    PNG
    media_image1.png
    747
    906
    media_image1.png
    Greyscale


 	Regarding claim 2 Adada further discloses the antenna apparatus of claim 1, wherein the wing portions are formed symmetrically with respect to the central portion (Fig. 3A, at 300).

 	Regarding claim 3 Adada further discloses the antenna apparatus of claim 1, wherein the antenna pattern comprises slits extending to a center of the antenna pattern (Fig. 3A, at the slits).

 	Regarding claim 4 Adada further discloses the antenna apparatus of claim 3, wherein the wing portions are formed by the slits (Fig. 3A, at the slits).



 	Regarding claim 6 Adada further discloses the antenna apparatus of claim 5, wherein the first wing portion and the second wing portion are physically insulated from the two feed vias (Fig. 3A, at 325 and 327), and the first wing portion and the second wing portion are respectively electrically coupled to different feed vias among the two feed vias to receive the feed signal (Fig. 3A, at 325 and 327).

 	Regarding claim 7 Adada further discloses the antenna apparatus of claim 1, wherein the first wing portion and the second wing portion (Fig. 3A, at 325 and 327) are spaced apart by an angle of 90 degrees with respect to the central portion.

 	Regarding claim 8 Adada further discloses the antenna apparatus of claim 7, wherein the antenna pattern is configured to generate an RF signal having right hand polarization characteristics in a first frequency band (paragraph 0034 “right-hand polarization”), and generate an RF signal having left hand polarization characteristics in a second frequency band having a higher frequency than the first frequency band (paragraph 0035 “left-hand polarization”), in response to the feed signal being provided to the first wing portion.

 	Regarding claim 9 Adada further discloses the antenna apparatus of claim 7, wherein the antenna pattern is configured to generate an RF signal having left hand polarization characteristics (paragraph 0035 “left-hand polarization”) in a first frequency band, and generate an RF signal having right hand polarization characteristics (paragraph 0034 “right-hand polarization”) in a second frequency 

 	Regarding claim 10 Adada discloses an antenna apparatus (Fig. 3A, at 300), comprising: a substrate (Fig. 3A, at 330); a first feed via (Fig. 3A, at 325) and a second feed via (Fig. 3A, at 327), the first and second feed vias being disposed in the substrate; an antenna pattern (Fig. 3A, at 330) disposed on one surface of the substrate, and configured to receive a first feed signal and a second feed signal from the first feed via and the second feed via, respectively (paragraph 0015).  
Adada may not explicitly describe in a single embodiment wherein the antenna apparatus is configured to selectively alter phases of the first feed signal and the second feed signal.
Adada teaches where the antenna apparatus is capable of selectively alter phases of the first feed signal and the second feed signal (paragraph 0015 “phase-shifted”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Adada in accordance with the teaching of Adada regarding wherein the antenna apparatus is configured to selectively alter phases of the first feed signal and the second feed signal in order to increase the gain of a circularly polarized single element microstrip antenna (Adada, paragraph 0010), which also has low profile and provides uniform hemispheric as well as below horizon coverage (Adada, paragraph 0010).

 	Regarding claim 11 Adada further discloses the antenna apparatus of claim 10, wherein the antenna pattern comprises a central portion (Fig. 3A, at 315) and wing portions protruding from the central portion (Fig. 3A, at 311, 313, 317, and 319).



 	Regarding claim 13 Adada further discloses the antenna apparatus of claim 12, wherein the antenna pattern is configured to generate an RF signal having polarization characteristics (paragraph 0035 “left-hand polarization”) in a first direction in which the first wing portion is extended in a first frequency band, and generate an RF signal having polarization characteristics (paragraph 0034 “right-hand polarization”) in a second direction in which the second wing portion is extended in a second frequency band having a higher frequency than the first frequency band, in response to the first feed signal and the second feed signal, and wherein the second feed signal is delayed from the first feed signal by 90 degrees (e.g., paragraph 0009).

 	Regarding claim 14 Adada further discloses the antenna apparatus of claim 12, wherein the antenna pattern is configured to generate an RF signal having polarization characteristics in a second direction (paragraph 0035 “left-hand polarization”) in which the second wing portion is extended in a first frequency band, and generate an RF signal having polarization characteristics in a first direction (paragraph 0034 “right-hand polarization”) in which the first wing portion is extended in a second frequency band having a higher frequency than the first frequency band, in response to the first feed signal and the second feed signal, and wherein the first feed signal is delayed from the second feed signal by 90 degrees (e.g., paragraph 0009).



 	Regarding claim 16 Adada further discloses the antenna apparatus of claim 12, wherein the antenna pattern is configured to generate an RF signal having polarization characteristics in a −45 degree direction from a first direction in which the first wing portion is extended, in a first frequency band and in a second frequency band having a higher frequency than the first frequency band (paragraph 0047), in response to the first feed signal and the second feed signal, and wherein phases of the first feed signal and the second feed signal are in-phase (e.g., paragraphs 0043-0044).

 	Regarding claim 17 Adada further discloses the antenna apparatus of claim 11, wherein the antenna pattern comprises slits (Fig. 3A, at the slits) extending to a center of the antenna pattern, and the wing portions are formed by the slits (Fig. 3A, at the slits).

 	Regarding claim 18 Adada further discloses the antenna apparatus of claim 17, wherein the slits comprise a first slit extending in a first direction and a second slit extending in a second direction perpendicular to the first direction (Fig. 3A, at the slits).

 


Response to Arguments
Applicant’s arguments, see Applicants Response to Arguments, filed 11/09/2021, with respect to the rejection of claims 1-18 under Lin (US 2021/0013634) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adada (US 2011/0025571).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rahm (Us 5,216,430) at Fig. 4 show a dual fed printed antenna with features considered highly relevant to the current application.  Kuroda (US 5,410,323) also shows a planar antenna with winged portions with features considered relevant to the current application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E LOTTER/Examiner, Art Unit 2845